McGivern, J.
(dissenting). Although I recognize the seeming gravity of the undisclosed professional reports, I think it would have been more appropriate for the court to have at least suggested lines of inquiry through which the mother and her counsel could have addressed themselves. Nor do I deem this suggestion dissonant from the Kesseler case (10 N Y 2d 445 [1962]). Much the same suggestion was advanced by this tribunal in Knapp v. Knapp (21 A D 2d 761 [1964]).
Nor do I accept the view that “ the testimony of respondent herself ” mandates a wresting away of custody from a mother not found unfit on the record.
In any event, I cannot regard the “ two errors ” as simply procedural. The private interview of the children by the court, unaequiesced in by counsel, and the finding by the court on a matter the court had declared to be “ not at issue, ” both merit a reversal and a remand.
Steuer, J. P., Capozzoli, Rabin and McNally, JJ., concur in Per Curiam opinion; McGivern, J., dissents in opinion.
Judgment affirmed, without costs or disbursements to either of the parties.